In the Supreme Court of Michigan Territory-

Alexd Ewings Junr adv Ethan Baldwin

in case—
Michigan Territory to wit—
And the said Alexander Ewings Junior, by Sol. Sibley his Atty comes and defends &c when &c and says that he is not guilty in manner and form as the said Ethan in & by his declaration aforesd thereof against him the said Alexander hath declared and of this he puts himself on his country—
by Sol Sibley his Atty
By E Brush his Atty
And the Ptff likewise
*60Michigan To wit.
Alexd Ewings Junr puts in his place Sol Sibley his Atty ag£ Ethan Baldwin in the plea above plead.

[In the handwriting of Solomon Sibley]